      Case 1:19-cv-11925-ALC-BCM Document 23 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      1/22/2021
JEFFREY RODRIGUEZ,
               Plaintiff,
                                                        19-CV-11925 (ALC) (BCM)
       -against-
                                                        ORDER
CITY OF NEW YORK, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

         On January 22, 2020, plaintiff filed an affidavit of service, attesting that defendant Luis
Ramos was served by delivering copies of the summons and complaint in this action to the New
York Police Department (NYPD). (Dkt. No. 8.) However, on October 9, 2020, the New York
City Law Department filed an answer on behalf of the City of New York, Detective John Slater,
and Undercover Officers 6 and 328, but not defendant Ramos. (Dkt. No. 17.) On October 27,
2020, the Hon. Andrew L. Carter, United States District Judge, instructed the parties to submit a
joint status report as to the status of service as to defendant Ramos. (Dkt. No. 18.)

       On November 10, 2020, the parties submitted a joint letter informing the Court that
Ramos retried from the NYPD in 2018, such that the prior service on him was "improper," but
that he had since designated NYPD for service. (Dkt. No. 19.) Assistant Corporation Counsel
Soo-Young Shin "informed plaintiff's counsel on October 28, 2020 that Detective Ramos could
now be served at 1 Police Plaza." (Id.) That was 86 days ago. Since then, no proof of service as
to defendant Ramos has appeared on the docket. Nor has Ramos waived service or entered an
appearance.

       It is hereby ORDERED that the parties file a joint status report, no later than January 29,
2021, updating the Court on the status of service as to defendant Ramos.

Dated: New York, New York
       January 22, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
